DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/708,410 on March 18, 2022. Please note: Claims 1, 4, 6, 7, 11, 12, 16, 18 and 19 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on March 18, 2022, overcomes the objections.

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on March 18, 2022, overcome the objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites: “wherein the second reinforcing member directly contacts the another surface of the protruding area of the touch electrode layer”. This limitation is considered indefinite because the claim does not recite “another surface of the protruding area” with regard to the touch electrode layer. Rather, the claim recites previously: “a base layer comprising a main area and a protruding area protruding from the main area in a first direction” and “a second reinforcing member disposed on another surface of the protruding area, the another surface opposing the surface”. Therefore, it is clear that the “the another surface of the protruding area” is of the base layer, not the touch electrode layer. Therefore, for the purposes of furthering prosecution, the Examiner is interpreting the limitation as reading: “wherein the second reinforcing member directly contacts the another surface of the protruding area of the base layer”.
	Claims 2-11 depend on claim 1, and are therefore also rejected for including the above discussed indefinite limitation.
	Claim 12 recites: “the second reinforcing member directly contacts the another surface of the protruding area of the touch electrode layer”. This limitation is considered indefinite because the claim does not recite “another surface of the protruding area” with regard to a touch electrode layer (a touch electrode layer is not recited previously in the claim). Rather, the claim recites previously: “the touch sensing device comprising a second main area overlapping the first main area and a second protruding area” and “a second reinforcing member is disposed on another surface of the second protruding area, the another surface opposing the surface”. Therefore, it is clear that the “the another surface of the second protruding area” is of the touch sensing device, not the touch electrode layer. 
	Claims 13-20 depend on claim 12, and are therefore also rejected for including the above discussed indefinite limitation.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20210132724 A1), hereinafter Kwon, in view of Kwon et al. (US 20170179423 A1), hereinafter Kwon-2.

Regarding Claim 1, Kwon teaches:
A touch sensing device (See FIGS. 1 and 2) comprising: 
a base layer (50) comprising a main area (A) and a protruding area (T) protruding from the main area in a first direction (See FIG. 3: 50 is a base layer with a main area A and a protruding area T protruding from A in a first direction (1st direction in the figure); See paragraph [0086] and FIGS. 1 and 2: 120 includes the base layer 50 shown in FIG. 3); 
(See paragraph [0085] and FIGS. 3 and 4: sensing electrodes 60 and 70, or 67 comprise a touch electrode layer disposed on a surface of the base layer 50); 
a first reinforcing member disposed on a surface of the protruding area (See FIG. 1: 150 is a first reinforcing member disposed on a surface of the protruding area); 
a second reinforcing member disposed on another surface of the protruding area, the another surface opposing the surface (See FIGS. 1 and 2: 110 is a second reinforcing member disposed on another surface of the protruding area, the another surface opposing the surface); and
a touch circuit board (140) electrically connected to the touch electrode layer (See FIGS. 1 and 2; See paragraph [0040]), 
wherein the protruding area comprises: 
	a bending area bent downward (See annotated FIG. 2 below: the protruding area comprises a bending area bent downward); and 
	a pad area extending from the bending area in the first direction and overlapping the base layer in a second direction intersecting the first direction in a bent state of the bending area (See annotated FIG. 2 below: the protruding area comprises a pad area extending from the bending area in the first direction and overlapping the base layer (50 in 120) in a second direction (3rd direction in the figure) intersecting the first direction in a bent state of the bending area), and 
wherein the touch circuit board is attached to the pad area (See annotated FIG. 2 below: the touch circuit board 140 is attached to the pad area),
wherein the second reinforcing member directly contacts the another surface of the protruding area of the touch electrode layer (See FIG. 2: 110 is directly contacting the another surface of the protruding area of 120).

    PNG
    media_image1.png
    598
    805
    media_image1.png
    Greyscale

Kwon does not explicitly teach:
wherein, in a plan view of an unbent state of the protruding area, the second reinforcing member is spaced apart from the touch electrode layer.
However, in the same field of endeavor, flexible devices (Kwon-2, paragraph [0003]), Kwon-2 teaches:
a second reinforcing member (500);
wherein, in a plan view of an unbent state of a protruding area (See FIG. 1, showing an unbent state of protruding area 103/105), the second reinforcing member is spaced apart from display area (See FIG. 1: 500 is spaced apart from the display area 101).
Kwon contained a device which differed from the claimed device by the substitution of the second reinforcing member being disposed on the claimed another surface, but not explicitly in a plan view of an unbent state of the protruding area, the second reinforcing member is spaced apart from the touch electrode layer. Kwon-2 teaches the substituted element of a second reinforcing member that is spaced apart from a display area. Their functions were known in the art to provide protection and support in a bending area (See Kwon, paragraph [0055]; See Kwon-2, paragraph [0071]). The second reinforcing member taught by Kwon could have been substituted with the second reinforcing member spaced apart from the display area, as taught by Kwon-2 and the results would have been predictable and resulted in the claimed structure. Specifically, by adopting the second reinforcing member 500 that is spaced apart from the display area, as taught by Kwon-2, the second reinforcing member would be spaced apart from the touch electrode layer, which, as shown in FIGS. 3 and 4 of Kwon, are located in a display area D.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon teaches:
The touch sensing device of claim 1, wherein the first reinforcing member is disposed in the bending area and the pad area, and covers a part of the touch circuit board (See annotated FIG. 2 below: the first reinforcing member 150 is disposed in the bending area and the pad area, and covers a part of the touch circuit board 140).

    PNG
    media_image1.png
    598
    805
    media_image1.png
    Greyscale

Regarding Claim 3, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon teaches:
The touch sensing device of claim 2, wherein, in the protruding area, the touch electrode layer is disposed between the first reinforcing member and the base layer (See paragraph [0086] and FIG. 3: FIGS. 3 and 4: sensing electrodes 60 and 70, or 67 are disposed on 50; See FIG. 2: 150 is disposed on 120. Therefore, in the protruding area, the touch electrode layer in 120 is disposed vertically between the first reinforcing member 150 and the base layer 50).

Regarding Claim 4, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon in view of Kwon-2 teaches:
The touch sensing device of claim 3, 
(See annotated Kwon, FIG. 2 below: the second reinforcing member 110 is disposed in the bending area; See also Kwon-2, FIG. 4: 500 is disposed in a bending area).

    PNG
    media_image1.png
    598
    805
    media_image1.png
    Greyscale



Regarding Claim 6, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon in view of Kwon-2 teaches: 
wherein: 
	the second reinforcing member (500) comprises a (2a)-th reinforcing member (510) and a (2b)-th reinforcing member (530) (See FIG. 3); 
	the bending area (103) comprises a first area adjacent to the main area (See Kwon-2, FIG. 3: an area to the right of D within 103 corresponds to a first area adjacent to a main area), a second area adjacent to the pad area (See Kwon-2, FIG. 3: an area to the left of D within 103 corresponds to a second area adjacent to a pad area), and a third area disposed between the first area and the second area (See Kwon-2, FIG. 3: D corresponds to a third area disposed between the first area and the second area)  (See annotated Kwon, FIG. 2 below: the bending area comprises a first area (labeled “1”) adjacent to the main area, a second area (labeled “2”) adjacent to the pad area, and a third area (labeled “3”) disposed between the first area and the second area); and 
	the first reinforcing member is disposed in the third area (See annotated Kwon,  FIG. 2 below: 150 is disposed in the third area), the (2a)-th reinforcing member is disposed adjacent to a boundary between the first area and the third area, and the (2b)-th reinforcing member is disposed adjacent to a boundary between the second area and the third area (See Kwon-2, FIG. 3: 510 is disposed adjacent to a boundary between the first area and the third area, and 530 is disposed adjacent to a boundary between the second area and the third area).

    PNG
    media_image2.png
    598
    805
    media_image2.png
    Greyscale


Claim 7, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon in view of Kwon-2 teaches:
The touch sensing device of claim 1, further comprising: 
wherein the first reinforcing member and the second reinforcing member are alternately arranged in the first direction (See Kwon, FIG. 1: in the first direction, first 110 is arranged, then 150 is arranged. Therefore, 150 and 110 are alternately arranged in the first direction; Furthermore, in adopting the second reinforcing member 500 in FIG. 1 of Kwon-2, the first reinforcing member and the second reinforcing member are alternately arranged in the first direction).

Regarding Claim 8, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon in view of Kwon-2 teaches:
The touch sensing device of claim 7, wherein the first reinforcing member and the second reinforcing member partially overlap each other in a thickness direction (See Kwon, FIGS. 1 and 2: 150 and 110 partially overlap each other in a thickness direction; Furthermore, in adopting the second reinforcing member 500 in FIG. 1 of Kwon-2, the first reinforcing member and the second reinforcing member a partially overlap each other in a thickness direction).

Regarding Claim 9, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon teaches:
The touch sensing device of claim 8, wherein each of the first reinforcing member and the second reinforcing member is shaped like a curved bar (See FIG. 2: when viewed in a cross-sectional view, each of the first reinforcing member 150 and the second reinforcing member 110 is shaped like a curved bar).

Regarding Claim 12, Kwon teaches:
A display device (See FIGS. 1 and 2) comprising: 
a display panel (100) comprising a first main area (See FIG. 1: 100 comprises a first main area (an area corresponding to 130 in the figure); See also FIG. 3: D corresponds to the first main area) and a first protruding area protruding from the first main area in a first direction (See FIG. 1: 100 comprises a first protruding area (an area to the right of 130 in the figure) protruding from the first main area in a first direction (1st direction in the figure)); and 
a touch sensing device (120) disposed on the display panel (See FIG. 1: 120 disposed on 100), the touch sensing device comprising a second main area (A) overlapping the first main area (See FIG. 3: A overlaps D) and a second protruding area (T) overlapping the first protruding area (See FIG. 3: T protrudes in the first direction, overlapping with the first protruding area, as shown in FIGS. 1 and 2), 
wherein the first protruding area comprises: 
	a first bending area bent downward from the display panel (See annotated FIG. 2 below: the first protruding area comprises a first bending area bent downward from 100); and 
	a first pad area extending from the first bending area in the first direction and overlapping the display panel in a second direction intersecting the first direction in a bent state of the first bending area (See annotated FIG. 2 below: the first protruding area comprises a first pad area extending from the first bending area in the first direction and overlapping the display panel 100 in a second direction (3rd direction in the figure) intersecting the first direction in a bent state of the first bending area), 
wherein the second protruding area comprises: 
	a second bending area bent outside the first protruding area (See annotated FIG. 2 below: the second protruding area comprises a second bending area bent outside the first protruding area); and 
	a second pad area extending from the second bending area in the first direction and overlapping the display panel in the second direction in a bent state of the second bending area (See annotated FIG. 2 below: the second protruding area comprises a second pad area extending from the second bending area in the first direction and overlapping the display panel 100 in the second direction in a bent state of the second bending area), and 
wherein: 
	a first reinforcing member is disposed on a surface of the second protruding area  (See FIG. 1: 150 is a first reinforcing member disposed on a surface of the second protruding area);3
	a second reinforcing member is disposed on another surface of the second protruding area, the another surface opposing the surface (See FIGS. 1 and 2: 110 is a second reinforcing member disposed on another surface of the second protruding area, the another surface opposing a surface); and 
(See FIG. 2: 110 is directly contacting the another surface of the protruding area of 120).

    PNG
    media_image3.png
    598
    805
    media_image3.png
    Greyscale

Kwon does not explicitly teach:
wherein, in a plan view of an unbent state of the second protruding area, the second reinforcing member is spaced apart from a touch sensing area of the touch sensing device.
However, in the same field of endeavor, flexible devices (Kwon-2, paragraph [0003]), Kwon-2 teaches:
a second reinforcing member (500);
wherein, in a plan view of an unbent state of a second protruding area (See FIG. 1, showing an unbent state of protruding area 103/105), the second reinforcing member is spaced apart from display area (See FIG. 1: 500 is spaced apart from the display area 101).
Kwon contained a device which differed from the claimed device by the substitution of the second reinforcing member being disposed on the claimed another surface, but not explicitly in a plan view of an unbent state of the second protruding area, the second reinforcing member is spaced apart from a touch sensing area of the teaches the substituted element of a second reinforcing member that is spaced apart from a display area. Their functions were known in the art to provide protection and support in a bending area (See Kwon, paragraph [0055]; See Kwon-2, paragraph [0071]). The second reinforcing member taught by Kwon could have been substituted with the second reinforcing member spaced apart from the display area, as taught by Kwon-2 and the results would have been predictable and resulted in the claimed structure. Specifically, by adopting the second reinforcing member 500 that is spaced apart from the display area, as taught by Kwon-2, the second reinforcing member would be spaced apart from a touch sensing area of the touch sensing device, which, as shown in FIGS. 3 and 4 of Kwon, is located in a display area D.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 13, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon teaches:
The display device of claim 12, wherein the first reinforcing member is disposed in the second bending area and the second pad area (See annotated FIG. 2 below: the first reinforcing member 150 is disposed in the second bending area and the second pad area).

    PNG
    media_image3.png
    598
    805
    media_image3.png
    Greyscale

Regarding Claim 14, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon teaches:
The display device of claim 13, further comprising: 
a touch circuit board (140) electrically connected to the touch sensing device  (See FIGS. 1 and 2; See paragraph [0040]), 
wherein an end of the touch circuit board is disposed between the first reinforcing member and the second pad area (See annotated FIG. 2 below: an end of the touch circuit board 140 is disposed between the first reinforcing member 150 and the second pad area).

    PNG
    media_image3.png
    598
    805
    media_image3.png
    Greyscale


Regarding Claim 16, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon in view of Kwon-2 teaches:
The display device of claim 14, 
wherein the second reinforcing member is disposed in the second bending area (See annotated FIG. 2 below: the second reinforcing member 110 is disposed in the second bending area; See also Kwon-2, FIG. 4: 500 is disposed in a bending area).

    PNG
    media_image3.png
    598
    805
    media_image3.png
    Greyscale



Regarding Claim 18, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon in view of Kwon-2 teaches: 
The display device of claim 12, 
wherein: 
	the second reinforcing member (500) comprises a (2a)-th reinforcing member (510) and a (2b)-th reinforcing member (530) (See FIG. 3); 
	the second bending area comprises a first area adjacent to the second main area (See Kwon-2, FIG. 3: an area to the right of D within 103 corresponds to a first area adjacent to a second main area), a second area adjacent to the second pad area (See Kwon-2, FIG. 3: an area to the left of D within 103 corresponds to a second area adjacent to a pad area), and a third area disposed between the first area and the second area (See Kwon-2, FIG. 3: D corresponds to a third area disposed between the first area and the second area)  (See annotated Kwon, FIG. 2 below: the bending area comprises a first area (labeled “1”) adjacent to the main area, a second area (labeled “2”) adjacent to the pad area, and a third area (labeled “3”) disposed between the first area and the second area); and 
	the first reinforcing member is disposed in the third area (See annotated Kwon,  FIG. 2 below: 150 is disposed in the third area), the (2a)-th reinforcing member is disposed adjacent to a boundary between the first area and the third area, and the (2b)-th reinforcing member is disposed adjacent to a boundary between the second area and the third area (See Kwon-2, FIG. 3: 510 is disposed adjacent to a boundary between the first area and the third area, and 530 is disposed adjacent to a boundary between the second area and the third area).


    PNG
    media_image2.png
    598
    805
    media_image2.png
    Greyscale


Regarding Claim 19, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon in view of Kwon-2 teaches:

wherein the first reinforcing member and the second reinforcing member are alternately arranged in the first direction (See Kwon, FIG. 1: in the first direction, first 110 is arranged, then 150 is arranged. Therefore, 150 and 110 are alternately arranged in the first direction; Furthermore, in adopting the second reinforcing member 500 in FIG. 1 of Kwon-2, the first reinforcing member and the second reinforcing member are alternately arranged in the first direction).

Regarding Claim 20, Kwon in view of Kwon-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon teaches:
The display device of claim 19, wherein the first reinforcing member and the second reinforcing member partially overlap each other in a thickness direction (See Kwon, FIGS. 1 and 2: 150 and 110 partially overlap each other in a thickness direction; Furthermore, in adopting the second reinforcing member 500 in FIG. 1 of Kwon-2, the first reinforcing member and the second reinforcing member a partially overlap each other in a thickness direction).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kwon-2 as applied to claims 4 and 16 above, and further in view of Jung et al. (US 20180375043 A1), hereinafter Jung.

Regarding Claim 5, Kwon in view of Kwon-2 does not explicitly teach:
The touch sensing device of claim 4, wherein a modulus of the first reinforcing member is greater than a modulus of the second reinforcing member.
However, in the same field of endeavor, flexible electronic apparatuses (Jung, paragraph [0002]), Jung teaches:
	a modulus of a first reinforcing member (AM2) is greater than a modulus of a second reinforcing member (AM1) (See FIG. 2) (See paragraph [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch sensing device (as taught by Kwon in view of Kwon-2) so a modulus of the first reinforcing member is greater than a modulus of the second reinforcing member (as taught by Jung). (See Jung, paragraph [0138]: as long as the absolute value of the modulus difference between the first and second adhesive members AM1 and AM2 may be about 0.01 MPa or less, while the modulus of AM2 is greater than AM1, the disclosed advantage is achieved).

Regarding Claim 17, Kwon in view of Kwon-2 does not explicitly teach:
The display device of claim 16, wherein a modulus of the first reinforcing member is greater than a modulus of the second reinforcing member.
However, in the same field of endeavor, flexible electronic apparatuses (Jung, paragraph [0002]), Jung teaches:
	a modulus of a first reinforcing member (AM2) is greater than a modulus of a second reinforcing member (AM1) (See FIG. 2) (See paragraph [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Kwon in view of Kwon-2) so a modulus of the first reinforcing member is greater than a modulus of the second reinforcing member (as taught by Jung). Doing so would allow for the first and second reinforcing members to reduce or prevent defects from compressive stress (See Jung, paragraph [0138]: as long as the absolute value of the modulus difference between the first and second adhesive members AM1 and AM2 may be about 0.01 MPa or less, while the modulus of AM2 is greater than AM1, the disclosed advantage is achieved).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kwon-2 as applied to claims 1 and 12 above, and further in view of Lee et al. (US 20150049428 A1), hereinafter Lee.

Regarding Claim 10, Kwon in view of Kwon-2 does not explicitly teach:
The touch sensing device of claim 1, wherein the first reinforcing member comprises a plurality of circular bodies disposed on the surface of the protruding area.
However, in the same field of endeavor, foldable devices (Lee, paragraph [0003]), Lee teaches:
(L2) comprises a plurality of circular bodies (PR) disposed on a surface of a protruding area (FA) (See FIG. 15C) (See paragraph [0099]).
Kwon in view of Kwon-2 contained a device which differed from the claimed device by the substitution of the first reinforcing member, but lacking a plurality of circular bodies disposed on the surface of the protruding area. Lee teaches the substituted element of a first reinforcing member comprises a plurality of circular bodies disposed on the surface of the protruding area. Their functions were known in the art to provide protection and support in a bending area (See Kwon, paragraph [0055]; See Lee, paragraph [0115]). The first reinforcing member taught by Kwon in view of Kwon-2 could have been substituted with the first reinforcing member comprising a plurality of circular bodies disposed on the surface of the protruding area taught by Lee and the results would have been predictable and resulted in providing the reinforcing member with circular bodies to reduce stress in the bending area.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, Kwon in view of Kwon-2, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Kwon teaches:
The touch sensing device of claim 10, further comprising: 
wherein: 
		the second reinforcing member partially overlaps the first reinforcing member in the thickness direction (See Kwon, FIGS. 1 and 2: 150 and 110 partially overlap each other in a thickness direction; Furthermore, in adopting the second reinforcing member 500 in FIG. 1 of Kwon-2, the first reinforcing member and the second reinforcing member a partially overlap each other in a thickness direction).
Kwon in view of Kwon-2, and in further view of Lee as combined above does not explicitly teach:
wherein: 
	the second reinforcing member comprises a plurality of circular bodies.
However, Lee teaches further that any reinforcing member (L2) located within a bending area (FA) may comprise a plurality of circular bodies (PR) (See FIG. 15C) (See paragraph [0099]).
(as taught by Kwon in view of Kwon-2, and in further view of Lee as combined above) so the second reinforcing member comprises a plurality of circular bodies (applying the circular bodies taught by Lee to the second reinforcing member in the same way as with the first reinforcing member). Doing so would have been obvious to a person having ordinary skill in the art for the same rationale as presented above with regard to claim 10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kwon-2 as applied to claim 14 above, and further in view of Hwang et al. (US 20180166507 A1), hereinafter Hwang.

Regarding Claim 15, Kwon in view of Kwon-2 does not explicitly teach:
The display device of claim 14, further comprising: 
a display circuit board electrically connected to the display panel, disposed between the display panel and the touch circuit board, and comprising a connector, 
wherein another end of the touch circuit board is connected to the connector.
However, in the same field of endeavor, electronic devices (Hwang, paragraph [0002]), Hwang teaches:
a display circuit board (720) electrically connected to a display panel (300) (See FIG. 2) (See paragraph [0118]), disposed between the display panel and a touch circuit board (730) (See FIG. 2: 720 is disposed between 300 and 730), and comprising a connector (See paragraph [0118]: Therefore, 720 comprises a connector for connecting to a first connector prepared in the circuit board 710), 
wherein another end of the touch circuit board is connected to the connector (See paragraph [0118]; See paragraph [0119]: Therefore, since 720 and 730 are mutually connected to 710, another end of 730 is connected to the connector of 720).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Kwon in view of Kwon-2) by including a display circuit board electrically connected to the display panel, disposed between the display panel and the touch circuit board, and comprising a connector, wherein another end of the touch circuit board is connected to the connector (as taught by Hwang). Doing so would have allowed for the display circuit board and touch circuit board to be (See Hwang, paragraph [0117]).

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive and moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 11-12) that Kwon does not teach the amended limitations of the independent claims. These arguments are moot on the grounds of new rejections. Specifically, Kwon-2 has been introduced into the rejections of the independent claims to render the amended limitations not taught by Kwon obvious.
Applicant argues the following (Remarks, page 13): “As such, even if Kwon and Jung were combined as proposed by the Office Action, and Applicant certainly does not agree that the requisite reasoning has been established to combine the applied art, the claimed subject matter would not result. As such, claims 5 and 17 are free of Kwon and Jung as obviousness requires at least a suggestion of each and every claimed feature”. Regarding the limitations of the dependent claims, the Examiner disagrees that the requisite reasoning has not been established to combine the applied art. In particular, the Examiner has set forth which limitations are taught by and not taught by the prior art, and provided a rationale for combining the references in each instance. Therefore, a proper prima facie case of obviousness has been established (See MPEP 2142). Applicant has provided no specific arguments to challenge the rationale set forth in the above rejections.
Applicant argues the following (Remarks, page 13): “The secondary reference to Kwon '423 does not cure the above-noted deficiencies in Kwon. See generally Office Action, pp. 14-19. As such, even if Kwon and Kwon '423 were combined as proposed by the Office Action, and Applicant certainly does not agree that the requisite reasoning has been established to combine the applied art, the claimed subject matter would not result. As such, claims 6 and 18 are free of Kwon and Kwon '423 as obviousness requires at least a suggestion  of each and every claimed feature”. The Examiner respectfully disagrees. As presented in the above rejections, the Examiner respectfully submits that the teachings of Kwon-2 render obvious the limitations not explicitly taught by Kwon. Further, as argued above, the Examiner has set forth which limitations are taught by and not taught by the prior art, and provided a rationale for combining the references in each instance. Therefore, a proper prima facie case of obviousness has been established (See MPEP 2142). Applicant has provided no specific arguments to challenge the rationale set forth in the above rejections or specific arguments regarding the teachings of Kwon-2.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692